   Case 5:21-cr-50096-JLV Document 1 Filed 06/17/21 Page 1 of 1 PageID #: 1


                         UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH DAKOTA
                                 WESTERN DIVISION




  UNITED STATES OF AMERICA,                        CR d(\' *000*^1^3
                Plaintiff,                 REDACTED INDICTMENT

        vs.                                Conspiracy to Distribute a Controlled
                                           Substance
  JAY PAUL GALLEGO, DANIELLE               (21 U.S.C. §§ 846, 841(a)(1),
  DAWN WHIRLWIND HORSE, RIANA              841(b)(1)(A))
  BREWER, SHAWNNA RAE BREWER,
  MAKAYLA MOUSSEAUX,

                Defendants.


      The Grand Jury charges:

      Beginning at a time unknown to the Grand Jury but no later than 2016,

and continuing to on or about the date of this Indictment, in the District of South

Dakota and elsewhere, the defendants. Jay Paul Gallego, Danielle Dawn

Whirlwind Horse, Riana Brewer, Shawnna Rae Brewer, and Makayla Mousseaux,

knowingly and intentionally, combined, conspired, confederated and agreed with

each other and other persons known and unknown to the Grand Jury, to

knowingly and intentionally distribute 500 grams or more of a mixture or

substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, all in violation of 21 U.S.C. §§ 846, 841(a)(1), and

841(b)(1)(A).

                                                   A TRUE BILL

                                                   NAME REDACTED


                                                   Foreperson
DENNIS R. HOLMES
Acting United States Attorney
